Citation Nr: 1419155	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  08-16 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to August 1991.  She also served with the Alabama National Guard and the U.S. Army Reserve from April 1978 to February 2005 with a verified period of active duty for training (ACDUTRA) from June 1978 to September 1978; and presumably other periods of ACDUTRA and inactive duty training (INACDUTRA) service.

This matter comes before the Board of Veterans' Appeals on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This case was previously before the Board in June 2012, at which time the issue of entitlement to service connection for degenerative disc disease was remanded for additional development.  The issue has now been returned to the Board for further appellate action.

The Board notes that in addition to the paper claims file there is a Virtual VA electronic claims file associated with the Veteran's claim.  


FINDING OF FACT

The evidence of record does not show that the Veteran has degenerative disc disease of the lumbar spine that is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  



The Board finds that VA's duty to notify the Veteran has been met.  The record reflects that prior to the initial adjudication of the Veteran's claims for service connection, the Veteran was mailed a letter in August 2006 advising her of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The August 2006 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to assist the Veteran has also been met.  Service treatment records, and identified VA and private treatment records have been associated with the claims file.  The Veteran has indicated that she has received disability benefits from the Social Security Administration (SSA) since 2007.  The record indicates that the RO/AMC contacted the SSA on three separate occasions to request records.  The SSA records associated with the claims file show that the Veteran was denied SSA benefits for degenerative disc disease in approximately December 2005.  The records also show that the Veteran filed a hearing request in February 2006.  In the June 2012 Board remand, the Board requested that the RO/AMC clarify with the SSA whether the Veteran was granted SSA disability benefits and associate any additional records with the Veteran's file.  In June 2012, the AMC filed a request with the SSA.  The AMC specifically requested that the SSA "clarify as to whether the Veteran was granted disability benefits for degenerative disc disease of the lumbar spine after she filed a hearing request in February 2006, and provide copies of any additional medical and decisional records added to her SSA file after such date."  The SSA responded by sending duplicative copies of the SSA records associated with the Veteran's claim file.  The SSA did not provide any new information regarding the Veteran's alleged disability benefits.  The Board finds that VA has made reasonable effort in attempting to ascertain the existence of the claimed records, and that continued efforts to locate these records would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  Moreover, there is no indication that these records would provide a nexus opinion that would link the Veteran's current diagnosis to an in-service injury or aggravation caused by a period of ACDUTRA.  Thus, the Board finds that the VA's duty to assist the Veteran has been fulfilled with respect to the Veteran's SSA records.

In the June 2012 Board remand, the Board also directed the RO/AMC to inquire of the Veteran and her representative when she was in receipt of worker's compensation benefits due to on-the-job injuries.  In July 2012, the AMC sent a letter to the Veteran and her representative requesting information regarding her workers compensation and any treatment that she received from private healthcare providers.  The Veteran did not respond to this request for information.  The duty to assist is not a one-way street.  The Veteran has a responsibility to cooperate with the VA in its efforts to assist in the claim's development.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, the Board finds that the VA's duty to assist with respect to the Veteran's allegations of receiving worker's compensation have been fulfilled.     

A VA general medical examination and a VA thoracolumbar spine examination were provided in October 2010 and July 2012, respectively, in order to ascertain the nature and etiology of the Veteran's claimed disability.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as discussed below, the VA examination reports are adequate.  Thus, VA's duty to assist with respect to obtaining a VA opinion has been met.  See 38 C.F.R. § 3.159(c)(4) (2013).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Factual Background

A review of the Veteran's service treatment records shows no complaints of, or treatment for, back pain during active duty service.  In July 1991, the Veteran was afforded a discharge examination.  In her report of medical history, the Veteran specifically checked "no" in response to the question of whether she ever had "recurrent back pain."  Upon physical examination, no spinal abnormalities were noted.  In a July 1991 Southwest Asia demobilization/redeployment medical evaluation form the Veteran denied incurring any injuries while in the Southwest Asia region.  

National Guard treatment records include private medical records dated from January 2002 to November 2003, which indicate treatment for a worker's compensation injury dated in 2000 that was apparently related to lifting a patient while at work.  The records indicate that the Veteran complained of low back pain beginning in 2001, and that recent X-rays and a MRI scan showed a degenerative disc at the L5-S1 level with anular bulging to the right, and that her chronic right L5 to S1 radiculopathy pain was a work-related injury.  In September 2003, her annual National Guard medical certificate indicated that she was currently receiving worker's compensation for an on-the-job back injury.  In October 2003, a line of duty determination indicated that she exacerbated her chronic lower back condition by carrying gear.  Subsequently, she was placed on light duty for several days.  It was also noted that she had an acute exacerbation of her chronic lower back condition.  In November 2003, a National Guard annual medical certificate noted that the Veteran had a worker's compensation injury from 2000 to the present.  The Veteran told her reviewer that she had a back problem and bulging discs and that she was unable to perform her military job.  Her physician also submitted a statement to that effect.

In August 2004, on a medical review board validation/partial mobilization screening, two military physicians noted that the Veteran could not wear load carrying equipment due to back pain.  National Guard personnel records show that the Veteran subsequently was medically disqualified from further service in the National Guard for degenerative disc disease.  The Veteran's effective date of discharge/separation was in February 2005.

Private medical records dated from October 2004 to October 2005 show an admission to the hospital for two days in October 2004 for lumbar fusion surgery.  An admission note indicated that the back injury was employment-related and occurred in November 1999.  Records also show an admission for two days in September 2005 for posterior lumbar hardware removal.  An admission note at that time indicated that her back was injured in April 1995.  

Private medical records associated with the Veteran's SSA claims file showed treatment from approximately 2000 to 2004.  In November 2000, the Veteran was treated for back pain from "an old injury from earlier this year."  In an August 2003 treatment record, the Veteran complained of chronic back pain and noted that she was injured on the job during the course of her duties two years prior while transferring a patient.  A January 2004 medical treatment record noted that while working in April 2003 at the Health South Rehabilitation Hospital the Veteran injured her back while pushing a 500-pound patient in a wheelchair.  She reported that her original injury occurred at Health South in 2001 when she was in the process of transferring a patient.  The Veteran reported to the examiner that she had no previous problems with her back.  In February 2004, March 2004, and May 2004, the Veteran was provided steroid injections for back pain, with a notation that the procedure was covered by worker's compensation.  

In October 2010, the Veteran was afforded a VA general examination for unemployability.  The Veteran complained of increasing problems with her lower back over the past five to ten years, and she noted that she had problems with her lower back during her time as a reservist.  The examiner diagnosed lumbar spine status post lumbar spine fusion with right lower extremity radiculopathy.  

In July 2012, the Veteran was afforded a VA spine examination.  The Veteran reported that she was told she fell while at Desert Storm in 1990, but that she also had a head injury with loss of consciousness and she did not recall the details of the fall.  She also reported a back injury while working at Health South in 1994 when a patient fell on her.  She reported that she never recovered from that injury, and she eventually had a lumbar spine fusion for a herniated disc in 2003.  She reported that she continued to be active in the Army Reserves and that while training after 1994 she had "back pain with an injury while on active duty."  She noted that she was eventually medically boarded due to the low back condition and she was not deployed.  


The examiner confirmed the diagnosis of chronic lumbar spine degenerative disc disease with right radiculopathy, status post lumbar spine fusion.  The examiner reviewed the Veterans claims file and noted that there was no history of a back condition on physical examinations in January 1984, July 1988 or July 1991.  The examiner noted that the Medical Board evaluation mentions history of a worker's compensation injury in 2000, and clinical notes gave the onset of back pain in 2001.  The examiner noted that the Veteran's chronic low back pain increased with pushing a large patient in a wheelchair in April 2003.  The examiner noted that the Veteran had medical boarding proceedings and eventual retirement from military service in 2005 due to several medical conditions, including degenerative disc disease of the lumbar spine.  The examiner opined that it was not likely that the Veteran's current condition was related to her period of active service from September 1990 to August 1991 because there was no evidence of treatment for a back condition at that time.  The examiner noted that the Veteran reported the onset of her pain to be related to a worker's compensation injury in 1994, and the Veteran was not treated for chronic back pain until 2000.  The examiner also opined that it was less likely as not that any currently diagnosed disability was aggravated beyond the natural progression of the disease by an increase or exacerbation of her chronic condition during her period of ACDUTRA in October 2003.   

In September 2011, the Veteran was afforded a RO hearing.  The Veteran testified that she fell while running for shelter during a bombing or Scud attack while stationed in Saudi Arabia in 1991 while serving with the 630th Ordinance Company.  She testified that she thought she was in "KKMC" at the time (King Khalid Military City).  She also testified that she did not go to sick call for her back at that time.

The Veteran also submitted a March 2008 statement by Sergeant R.C. who noted that he witnessed the Veteran fall down on her back while wearing a rucksack and "full moppy suit" while going to a bunker the evening the Persian Gulf War started in January 1991 at log base Charlie in Iraq.  He noted that he and the Veteran were in the same unit, the 638th Ordinance Company of Brewton, Alabama, which spent eight hours in the bunker until the all clear was sounded.  He noted that the next day the Veteran went to a medic for pain pills for her back and legs as there was no clinic or doctor at log base Charlie.  

Service Connection Based on Active Duty Service

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore the claimed disability may be subject to service connection based on continuity of symptomatology assuming that it involves arthritis.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 




Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board finds that service connection based on an alleged back injury that the Veteran sustained while in active duty is not warranted.  The Board finds that there is no competent and credible lay or medical evidence of record that would link the Veteran's current condition to an alleged fall in service.  While the Veteran might sincerely believe that her current disability is related to an alleged fall in service and lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran's current disability is related to her active service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board notes that the Veteran is trained as a licensed practical nurse, and thus possesses specialized knowledge regarding medical issues.  The Board cannot ignore a Veteran's testimony simply because the Veteran is an interested party.  However, personal interest may affect the credibility of the evidence.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board finds that the Veteran's reports of a back injury in service are not credible.  As noted in the July 2012 VA examination report, there is no record of any treatment for a back injury before 2000, and the Veteran, in the course of seeking medical treatment, noted several times that her back pain started with a work-related injury in 1994.  Further, the Veteran has not alleged that her back pain has been ongoing since active service.  Thus, service connection cannot be granted based on the continuity of symptomatology, or direct service connection.

Service Connection Based on Periods other than Active Duty

Under ordinary circumstances for Veterans of active military wartime service or peacetime service on or after January 1, 1947, for purposes of 38 U.S.C.A. §§ 1110, 1131, and 1137, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 111 (West 2002).  However, as previously discussed, the Veteran has several periods of ACDUTRA and INACDUTRA, and, as such, she is not entitled to the presumption of soundness upon her entry into a period of ACDUTRA.  Therefore, the VA does not have the burden of rebutting such a presumption with the high evidentiary standard of clear and unmistakable evidence establishing both that (1) the condition existed prior to service and (2) the condition was not aggravated by service.  Smith v. Shinseki, 24 Vet. App. 40 (2010).

Ordinarily, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2013); 38 C.F.R. § 3.306(a) (2013).  However, the presumption of aggravation does not apply to a period of ACDUTRA or INACDUTRA, even if "Veteran" status has been previously established because the claimed disability must have been aggravated "in [the] line of duty."  38 U.S.C.A. § 101(24)(B) (West 2002); see also Smith, supra, 24 Vet. App. at 48.

An increase in disability must consist of worsening of the enduring disability and not merely a temporary flare-up of symptoms associated with the condition causing the disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).


The Board finds that there is no competent and credible lay or medical evidence of record that would countervail the negative opinion provided in the July 2012 VA examination report.  While the Veteran might sincerely believe that her chronic back condition was aggravated by her period of ACDUTRA, and, as noted above, the Veteran is trained as a licensed nurse, the Veteran has provided no evidence, other than her testimony, that would show that the acute exacerbation of her chronic injury that occurred while in a period of ACDUTRA permanently worsened her disability.  To the extent that the Veteran states that her chronic back disability was aggravated by her ACDUTRA service, the Board notes that an internal orthopedic disability of the spine is not readily amenable to mere lay diagnosis, as the evidence shows it is verifiable only through medical examination and medical imaging studies by a trained physician or orthopedic specialist.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render an orthopedic diagnosis as it relates to her back disability claim, or to present a competent opinion as to whether it was aggravated in the line of duty by her ACDUTRA service.  While the record shows that the Veteran is trained as a nurse, nothing in the record demonstrates that she received any special training or acquired any medical expertise in diagnosing and evaluating orthopedic disorders.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  

To the extent that the Veteran's lay assertions and statements are competent and probative regarding aggravation of her back disability by ACDUTRA inasmuch as she is qualified to state that she perceived her back symptoms to have worsened in severity since ACDUTRA, they are found to be completely outweighed by the more competent and probative medical opinion of the July 2012 VA examination report, which concluded that the Veteran's back disability was not aggravated in the line of duty by her ACDUTRA service.  Further, as noted above, the October 2003 line of duty determination indicated that she exacerbated her condition by carrying gear, and she was placed on light duty for several days.  In a November 2003 annual medical certificate the Veteran noted that she had a back problem and bulging discs, and was therefore unable to perform her military job.  However, the Veteran related the back problem to a worker's compensation injury that occurred in 2000.  In the Veteran's September 2011 RO hearing she testified that her doctor had provided a medical opinion noting that her back was aggravated by her military duties.  The Board has located the treatment record to which the Veteran referred.  However, the Veteran's doctor noted that "[a]s far as causation goes . . . [t]here is always the possibility that there was some aggravation to the disc that could have caused this, however, again there is no evidence of any annular tear, so that kind of decreases that as a possibility."  The Veteran's doctor does not mention that aggravation could have been caused by her period of ACDUTRA, and in fact, the Veteran's doctor opined that it was likely that the Veteran's disability was not aggravated by a single incident.     

The Veteran's assertion of degenerative disc disease that was aggravated by a period of ACDUTRA is outweighed by the medical evidence detailing why the Veteran's disability was not permanently worsened beyond its natural progression by an "acute" exacerbation that occurred during a period of ACDUTRA.  In determining whether service connection is warranted, the Board must analyze the credibility and probative value of all the relevant evidence, including both the medical and lay evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Accordingly, the Board finds that service connection for degenerative disc disease based on the aggravation of the disability during a period of ACDUTRA is not warranted.  

In summary, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a degenerative disc disease of the lumbar spine is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


